Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146967                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  WESTFIELD INSURANCE COMPANY,                                                                     Bridget M. McCormack
           Plaintiff/Counterdefendant-                                                                   David F. Viviano,
           Appellant,                                                                                                Justices


  v                                                                SC: 146967
                                                                   COA: 306408
                                                                   Genesee CC: 11-095742-CK
  D & G DOLLAR ZONE,
            Defendant/Counterplaintiff/
            Third-Party Plaintiff-Appellee,
  and
  CHANNING M. MCAFEE,
           Defendant-Appellee,
  and
  BURR & COMPANY,
           Third-Party Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 28, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 25, 2013
           p0918
                                                                              Clerk